On April 14, 1896, Josephine Hagan et al. brought suit in the District Court of Dallas County to recover of Elenora Conn, who was then in actual possession of it, a part of block number 791/3 in the city of Dallas. Mrs. Conn pleaded not guilty, and, by special plea, set up that the plaintiff claimed title to the property under a deed of trust executed by the defendant to secure a loan of $1000 from the plaintiff and a sale under the deed of trust and purchase by the plaintiff, Mrs. Hagan. It was alleged that Murphy  Bolanz were the agents of Mrs. Hagan to lend the $1000 and to take security therefor, and that Bolanz agreed with Mrs. Conn to lend her the $1000 on 56x133 feet off the said block, which did not include all of the land sued for by the plaintiff. That to secure the said money, the defendant executed a deed of trust, as before stated, upon the representation of Bolanz that the deed of trust only embraced the 56x133 feet, and she stated the special circumstances under which she failed to read the deed of trust and her reliance upon the representations made to her by Bolanz. The pleading was sufficient to admit the evidence hereafter stated.
The undisputed evidence showed that Mrs. Hagan placed $1000 in the hands of Murphy  Bolanz to be loaned at interest, and that she arranged with S.W.S. Duncan, her friend, to pass upon such security as Murphy  Bolanz might take for the said debt; that Murphy  Bolanz were not to let the money out except upon security approved by Duncan. Murphy  Bolanz made the loan to Mrs. Conn, taking a deed of trust upon the land to secure the note, and submitted, before the deed of trust was taken, the security to Duncan, who approved it as it was embraced in the deed of trust. The land was then worth $3000. Mrs. Conn did not know that Duncan had anything to do with the loan or with the approval of the security. Mrs. Conn made default in the payment of the note and the land was sold under the deed of trust and bought in by Mrs. Hagan for $500, who brought this suit to recover the whole of the land described in the deed of trust. The proof was sufficient to have justified the jury in finding a verdict sustaining the pleadings of the defendant; that is, that Bolanz, at the time the agreement was made for the loan, agreed to take the deed of trust upon 56x133 feet, for which Mrs. Conn entered the disclaimer, and that when the deed of trust was presented to Mrs. Conn for signature, she was at the office of Murphy  Bolanz without her reading glasses and with only long distance glasses on by which she could scarcely read, and that Bolanz represented to her that the deed of trust embraced only the 56x133 feet. Relying upon this representation by Bolanz, Mrs. Conn signed the deed of trust without reading it, believing that it conveyed 56x133 feet, and she did not know that it embraced other property until after the sale had been made under the deed of trust. At the time the loan was negotiated and when the deed of trust was given, Mrs. Conn was living upon the property as her homestead and continued to reside upon it up to the time of the suit. *Page 337 
The trial court instructed the jury to find a verdict for the plaintiff, Mrs. Hagan, for all of the land, which was done and judgment rendered against Mrs. Conn, who took a writ of error from the judgment of the District Court of Dallas County to the Court of Civil Appeals, which writ was duly perfected, bond given, and writ of error served, and the case was tried in the Court of Civil Appeals and affirmed against Mrs. Conn, who filed a motion for rehearing, which was overruled, and, a few days before the application for writ of error in this case was filed in the Court of Civil Appeals, Mrs. Conn died. The defendant in error files a motion in this court to dismiss the writ of error because Mrs. Conn was dead at the time the application for the writ was filed in the Court of Civil Appeals.
Article 1409 of the Revised Statutes, embraced in the chapter which provides for writs of error and appeal from the district court to the Court of Civil Appeals, is in this language: "In case of the death of any party entitled to an appeal or writ of error, the same may be taken by his executor, administrator, or heir." This provides for a case in which the party dies after judgment in the District Court and authorizes the executor, administrator, or heir to prosecute an appeal or writ of error from such judgment to the Court of Civil Appeals. Article 1026 of the Revised Statutes, embraced in the chapter which regulates proceedings in courts of civil appeals, reads thus: "If any party to the record in any cause hereafter taken to the courts of civil appeals, by appeal or writ of error, or transferred from the Supreme Court or courts of appeals, shall have died heretofore, or shall hereafter die, after the appeal bond has been filed and approved, or after the writ of error has been served, and before such cause has been decided, such cause shall not abate by such death, but the court shall proceed to adjudicate such cause and render judgment therein as if all parties thereto were still living, and such judgment shall have the same force and effect as if rendered in the lifetime of all the parties thereto." This article provides for a case where the jurisdiction of the Court of Civil Appeals has attached by the giving of bond or the service of the writ of error, and the party appealing or suing out writ of error dies subsequently thereto, before the Court of Civil Appeals has disposed of the case, in which event that court will proceed with the trial as if the party were still living.
In title 27, chapter 10, Revised Statutes, regulating proceedings in the Supreme Court, article 973 is embodied in these words: "If any party to the record, in any cause now pending in or hereafter taken to the Supreme Court or Court of Civil Appeals, by appeal or writ of error, shall have died heretofore, or shall hereafter die, after the appeal bond has been filed and approved, or after the writ of error has been served, and before such cause has been decided by the Supreme Court or courts of civil appeals, such cause shall not abate by such death, but the court shall proceed to adjudicate such cause and render judgment therein *Page 338 
as if all the parties thereto were living, and such judgment shall have the same force and effect as if rendered in the lifetime of all the parties thereto." This article makes provision for cases which were to be transferred from the Supreme Court to the courts of civil appeals upon their organization in which the party appealing or suing out writ of error had died previously to the transfer or might subsequently die after the transfer to the Court of Civil Appeals, and for cases that might thereafter be carried to the courts of civil appeals by appeal or writ of error and wherein the parties might die after the appeal had been perfected by giving the bond or the writ of error to the Court of Civil Appeals had been served; in either case, if the party should die at any time before it was disposed of in the Court of Civil Appeals or in the Supreme Court, the proceedings would continue in the Supreme Court just as if the party were still living. Mrs. Conn having perfected her writ of error to the Court of Civil Appeals before her death, the suit did not abate but could be prosecuted on error to this court by application in her name after her death just as the proceedings could have been had in the Court of Civil Appeals if her death had occurred before the entry of judgment against her in that court. This conclusion is confirmed as the proper construction of these statutes by the fact that there is no provision in the law for making the representatives of parties who die after the perfection of the appeal or writ of error from the district court parties to the proceeding at any subsequent stage. The motion to dismiss the writ of error is overruled.
In determining the correctness of the judgment of the trial court in this case, we must take the testimony of Mrs. Conn and her witnesses as being true, and, if the facts detailed by them gave her a right to have the deed of trust reformed, then the judgment of the court below must be reversed. The evidence would have justified a jury in concluding that Mr. Bolanz fraudulently misrepresented the contents of the deed of trust to Mrs. Conn, and, through her confidence in him, procured her to sign it without reading. This would be a case in which Mrs. Conn signed the deed under mistake through the fraud of the representative of Mrs. Hagan. Of such a transaction, Pomeroy says: "Where there has been a mistake of one party, accompanied by fraud or other inequitable conduct of the remaining party, the instrument may be made to conform to the agreement or transaction entered into according to the intention of the parties." 3 Pomeroy, Eq. Juris., sec. 1376, p. 2120.
If the deed of trust had been written according to the agreement, as testified to by Mrs. Conn, 56x133 feet of the land would have been subject to the lien and could have been sold for the payment of the debt. Mrs. Conn disclaimed as to that much of the land, conceding that Mrs. Hagan had acquired title thereto, and this was doing equity in the case, because it placed the parties in exactly the position that they would have been if the fraud had not been perpetrated. 2 Pomeroy, Eq. Juris., sec. 910, p. 1285; Neblett v. McFarland, 92 U.S. 101; Otis v. Gregory,111 Ind. 508. The defendant in error claims that Mrs. *Page 339 
Conn was guilty of negligence in signing the deed of trust without reading it, and that therefore the court ought not to reform the instrument according to her testimony. If the failure to read the instrument was unexplained and there was no reasonable excuse for it, this proposition would be correct, but, when the party is mislead by the fraudulent representation of the other party and caused, by confidence in such person and his representations, to sign the instrument without reading it, this does not constitute such negligence as will deprive the maker of the instrument of equitable relief from the consequences of the fraudulent representation. Chatham v. Jones, 69 Tex. 744.
The defendant in error claims that she is not bound by the fraud of Bolanz because his firm was required by private instructions, of which Mrs. Conn had no notice, to submit the security selected by them to Duncan for his approval, but the money was deposited with Murphy  Bolanz to be loaned by them upon security to be selected by them and approved by Duncan; to Mrs. Conn, Murphy  Bolanz were the agents of Mrs. Hagan to inaugurate and complete this transaction. The private instructions given by Mrs. Hagan to her agents can not deprive Mrs. Conn of protection under the apparent authority of Murphy 
Bolanz. Mrs. Hagan trusted them to consult Duncan; Mrs. Conn did not.
The honorable Court of Civil Appeals held that Mrs. Conn could not have the deed of trust reformed without returning the $1000 she had borrowed from Mrs. Hagan. According to this ruling, although the deed of trust, if prepared according to the real agreement, would not have held a lien upon the land outside of the 56x133 feet, yet Mrs. Conn must submit to the fraudulent conduct of the agent of Mrs. Hagan and restore the $1000 borrowed, which was not intended to be a lien upon the bulk of the land, and thus concede the only question in issue in order to secure the empty right of reforming an instrument, which would have been satisfied by the payment of the debt. What benefit could it be to Mrs. Conn to have the deed of trust reformed so as to relieve her home place of the incumbrance after the debt itself had been discharged and there could be no incumbrance remaining? Equity does not require the defrauded party to surrender to the perpetrator of the fraud the substance of the controversy in order to have the instrument reformed, but requires that the concession shall extend to placing the opposing party in the position that he would have occupied if the instrument had been written according to the agreement. If the substance of the controversy must be conceded, fraud would be more secure than honesty, and would be protected by courts of equity in a most effectual way.
The trial court erred in giving the instruction to the jury to find for the plaintiff and the Court of Civil Appeals erred in affirming the judgment of that court. It is ordered that the judgments of the District Court and Court of Civil Appeals be reversed and the cause remanded.
Reversed and remanded. *Page 340